17190872Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 112-115,118-120,123-124,130,132,140 and 290-293 submitted on 9/27/21 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9//27/2021    in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections

35 USC 112(b)  Rejection

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 112-115,118-120,123-124,130,132,140 and 290-293  ( depend on claim 112) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 112 is rejected for reciting “--at least 90% identical to the amino acid sequence of SEQ ID NO: 8 (PMRDCT10)”.  For clarity it should recite  90% sequence identical to the amino acid sequence of  PMRDCT10 polypeptide of  SEQ ID NO: 8. Correction is required.

Similar correction is required for claims 290 and 291
Claim 112 is  unclear and rejected for reciting “ R8 is optionally substituted, cyclic or acyclic aliphatic” for the following reason.  R8  form from  compound  III via alkylating the OH group to form  R8O. Therefore it is unclear  why and how it is optional. It cannot be optional. Correction is required.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 112-115,118-120,123-124,130,132,140 and 290-293 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent Appl.  No.10941429. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

  The instant application is CON of US PAT 10941429. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  of the instant application and  claims 1- 22 of US PAT 10941429 are both directed to a process for producing products  from a common substrates  using similar type of enzymes.The specification that teach   process for producing products IV from substrate  III using  enzyme of SEQ ID NO: 8. It would have been obvious to  one of ordinary skill in the art to select this specific embodiment  that practiced for the claims of that patent to use  for the method of instant claims. Therefore claims  of instant application are obvious over claims 1-22 US PAT 10941429.


Claims 112-115,118-120,123-124,130,132,140 and 290-293 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 71, 290 of U.S. Patent Appl.  No. 17/191051. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

 Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims  of the instant application and  claims 71, 290 of U.S. Patent Appl.  No. 17/191051 are both directed to a process for producing products  from a common substrates  using similar type of enzymes.The specification that teach   process for producing products IV from substrate  III using  enzyme of SEQ ID NO: 8. It would have been obvious to  one of ordinary skill in the art to select this specific embodiment  that practiced for the claims of that patent to use  for the method of instant claims. Therefore claims  of instant application are obvious over claims 71 and 290  of U.S. Patent Appl.  No. 17/191051.

Applicants need to submit the TD.



Conclusion
Claims  112-115,118-120,123-124,130,132,140 and 290-293  are rejected.  No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652